DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See the new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2016/0127791 to Roberts (“Roberts”) in view of US PG Pub 2006/0090186 to Santangelo (“Santangelo”) and US PG Pub 2020/0037034 to Greyling (“Greyling”).
Regarding claim 1, “A computer-implemented method for navigating through available content items in a content receiver” reads on the method/system providing a media guide graphical user interface having distinct views dedicated to presenting different sets of information about media content (abstract) disclosed by Roberts and represented in Fig. 3.
As to “the method comprising: receiving (901) a list of categories (310-340)” Roberts discloses (¶0045, ¶0046) that the content access device receives media program listings representing media programs by media categories as represented in Fig. 3 (elements 312x).
As to “receiving (905) descriptors of content items (311A-311K), each content item having associated: at least one tag (410)…and at least one category assigned globally per content item” Roberts discloses (¶0047) that each media program is associated with a program title as represented in Fig. 3 (element 316); (¶0052, ¶0057) each media program comprises one or more attributes (tag) and is associated with a category based on the attributes of the media program as represented in Fig. 3 and Fig. 6 (elements 506, 602).
As to “arranging (906) the content items with respect to categories” Roberts discloses (¶0045, ¶0047, ¶0057) that media program listings content is 
As to “upon receiving (1101) a content item zapping command (SIMILAR+, SIMILAR-), selecting (1105) a next content item or a previous content item from the list of content items associated with the category and the tag of the currently watched content item” Roberts discloses (¶0073, ¶0074) that when the user provides input to navigate in the current/active media program category, the device highlights next/previous media program entries from the active media category as represented in Fig. 8; the list of media program entries may be scrollable such that navigation from one media program entry to another media program entry 804 in the list may cause the list of media program entries to scroll relative to the display screen on which the media guide GUI view is displayed.
As to “presenting (1107) the selected content item” Roberts discloses (¶0111) that upon selecting a particular program from the category, the video of the program along with other information is presented on the display as represented in Fig. 12.
Roberts meets all the limitations of the claim except “each content item having associated: at least one tag (410) indicative of a substance of said content item, wherein said tag comprises a start position (421) and an end position (422) within a recorded program.”  However, Santangelo discloses (abstract, ¶0028, claim 12) that the content item such as “The News Show” is 
Combination of Roberts and Santangelo meets all the limitations of the claim except “grouping, in each category, said content items with a common tag to form lists to obtain for each category lists (311-314) content items associated with this category and wherein each of said lists is associated with a single tag of said at least one tag to obtain for each list respectively all content items associated with said single tag.”  However, Greyling discloses (¶0027, ¶0073, ¶0161) that the video files are categorized according to their tags and displayed in groups consisting of similar tags.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Roberts and Santangelo’ systems by grouping content items with a common tag to form lists as taught by Greyling in order to navigate in digital environment that alleviates locating desired related content items (¶0005, ¶0006).

claim 3, “The method according to claim 1 wherein, the content item (311A-311K) is a complete recording” Roberts discloses (¶0097) that the media programs displayed in media categories are completely recorded.

Regarding claim 4, “The method according to claim 1 wherein the content item (311A-311K) is a live program” Roberts discloses (¶0026) that the media content access device receives content over live television transmission network; (¶0111, ¶0115) that the media program included in the category contains live video content as represented in Fig. 3 and Fig. 12.

Regarding claim 5, “The method according to claim 1 wherein the descriptors of content items (311A-311K) and/or lists (311-314) of content items associated with a category (310- 340) are obtained from a content provider” Roberts discloses (¶0040, ¶0054) that the media programs listing is distributed by the media service provider as represented in Fig. 2 (element 204) and Fig. 11.

Regarding claim 7, “The method according to claim 1 wherein the lists (311-314) of content items are generated according to current user recommendation preferences” Roberts discloses (¶0058) that the media category selection factors may include one or more end user factors, and management facility may select one or more media categories based on the end user factors; management facility may select media categories based on information about an end user of the media service. Such information, which may be represented in a 

Regarding claim 8, “The method according to claim 1, further comprising, upon receiving a category zapping command (CAT+, CAT-), selecting a next or previous category from the list of categories; and presenting a content item from the selected category” Roberts discloses (¶0073, ¶0074) that the user provides input to navigate from one media category to another category to present list of media program entries as represented in Fig. 8.

Regarding claim 9, “The method according to claim 1, further comprising, upon receiving an item zapping command (NEXT, PREV), selecting a next tag or a previous tag within the current category; and presenting a content item corresponding to the selected tag” Roberts discloses (¶0047) that user is provided with plurality of media programs within a category as represented in Fig. 3 (elements 312, 314, 316); (¶0074) the list of media program entries 804 may be scrollable such that navigation from one media program entry 804 to another media program entry 804 in the list may cause the list of media program entries 

Regarding claim 10, “A non-transitory computer readable medium storing computer-executable instructions performing all the steps of the computer-implemented method according to claim 1 when executed on a computer” Roberts discloses (¶0130, ¶0131) that the non-transitory CRM configured to perform the steps described above.

Regarding claim 11, “A system for navigating through available content items in a content receiver (100), the system comprising: a content receiving block (120) for providing content of a plurality of programs, and a controller (110) configured to perform the steps of the method according to claim 1” Roberts discloses (¶0024, ¶0027) that the server system distributes media programs to media content access device for access and use by media content access device to present the media programs for consumption by a user of a media service as represented in Fig. 2 (element 202); (¶0133, ¶0134) the device comprises a processor and a communication interface as represented in Fig. 16.

claim 12, “The system according to claim 11, further comprising a remote control unit (600) with a dedicated section of buttons (621-629) comprising at least one of: a SIMILAR- button (621) and a SIMILAR+ button (622) configured to invoke the content item zapping command; a CAT+ button (623) and a CAT- button (624) configured to invoke the command to select a next or previous category from the list of categories; a NEXT button (627) and a PREV button (628) configured to invoke the command to select the next or previous tag within the current category; an INFO button (625) configured to display additional information concerning the selected category, tag or content item; a BACK button (626) configured to select the previously watched content item; and an OK button (629) configured to enter the selected category or list or to play the selected content item” Roberts discloses (¶0137) that the access device is connected to an input device such as a touch screen component, RF/IF receiver, etc., where (¶0076) a button of a remote control device configured for use by the user to control media content access device; (¶0080) the user provides input to navigate to and select a particular media category represented in the catch-all list of media categories included in the catch-all media category. Based on this information, it is obvious that the user provides input such as OK on the remote control to enter/select a particular category or media programs.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Santangelo and Greyling as applied to claim 1 above, and further in view of US PG Pub 2002/0056095 to Uehara (“Uehara”).
claim 2, combination of Roberts, Santangelo, and Greyling meets all the limitations of claim except “The method according to claim 1 wherein, the content item (311A-311K) is a clip constituting a fragment of a recording.”  However, Uehara discloses (¶0028) that the video content browsing device receives video content and divide the video content into video contents segments on a program/channel basis, where (¶0029) the device classifies and arranges video contents segments on a genre/program basis for display as represented in Fig. 5B.  Uehara further discloses (¶0061, ¶0070, ¶0071, ¶0076) that each video segments are divided by the genre and displayed and played by the display device as represented in Fig. 6A.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Roberts, Santangelo, and Greyling’s systems by using segment of video as the content item as taught by Uehara in order to browsing through the recorded video contents of desired programs previously filtered based on the segments for selection on the basis of a scene/segment in the program (¶0009).

Regarding claim 6, combination of Roberts, Santangelo, and Greyling meets all the limitations of claim except “The method according to claim 1 wherein the lists (311-314) of content items are generated at the content receiver.”  However, Uehara discloses (¶0045, ¶0052, ¶0053) that the video content browsing device classifies and arranges a collection of video contents segments and generates and displays an icon image that visually represents the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0025152 to Jaime discloses media clip creation and distribution system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425